Citation Nr: 1438008	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic sinusitis.

2.  Entitlement to service connection for left testicular atrophy, to include as secondary to service-connected residuals of left inguinal hernia operation.

3.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for left testicular atrophy and from an April 2011 rating decision by the RO in Nashville, Tennessee, that granted service connection and assigned an initial noncompensable rating for chronic maxillary sinusitis and denied service connection for a lung condition (claimed as chronic scar/calcified lung).  Jurisdiction of these matters is with the RO in Nashville, Tennessee.

Although the Veteran had also submitted a notice of disagreement with the denial of claims for service connection for gastroesophageal reflux disease and tender scars from a surgery in 2000 in the April 2010 rating decision and for an initial compensable rating for allergic rhinitis in the April 2011 rating decision, in his February 2012 substantive appeal (via a VA form 9) he specifically limited his appeal to the three issues listed on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a July 2014 written brief, the Veteran's representative asserted that the Veteran's chronic sinusitis had progressively worsened since his last examination.  The Veteran last underwent a VA examination in April 2011, more than 3 years ago.  Therefore, to ensure that the record contains evidence indicating the current severity of the service-connected chronic sinusitis, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claim for service connection for a lung condition, the examiner stated that the chronic scar/calcification of the lung is not regarded as a disease of the lung, either presently or at the time the condition was first document in service. The examiner then goes onto state that this condition represents residual scarring of lung tissue caused by a transient infection in the lung.  However, the examiner is not clear as to whether the Veteran has residual scarring of the lung tissue, and if so, whether it is related to service.  

In addition, in November 2011, the RO received an opinion letter from E. Mansour in which she indicated that she had reviewed the Veteran's service medical records and current medical records and opined that the Veteran suffered from residual complication from lung inflammation and calcification and fibrosis in the lung.  She furthered that it was as likely as not that the Veteran's current lung condition is related to his lung condition in service.  The Board finds that there are conflicting opinions and that each of the opinions lack sufficient rationale and basis its conclusions.  Thus, the medical opinion evidence of record is inadequate for the Board to make a fully informed evaluation of the claim.  In light of the above, the Board finds that a new VA examination and opinion should be obtained.  

With regard to the claim for service connection for left testicular atrophy, the January 2010 VA examiner stated that he could not say if the Veteran's left testicular atrophy was a consequence of the in-service hernia repair without resorting to mere speculation.   This opinion is inadequate as he did not explain why he could not do so.   See Jones v. Shinseki, 23 Vet. App. 382 (medical opinion asserting the inability to opine on etiology without resorting to speculation is inadequate, unless it is clear from the record the assessment was reached after all due diligence in seeking relevant medical information that may have bearing on the opinion).  

In November 2011, the RO received an opinion letter from E. Mansour in which she indicated that she had reviewed the Veteran's service medical records and current medical records and opined that the Veteran suffered from residual complication from the left inguinal hernia operation and that it was as likely as not that the Veteran's left testicular atrophy/removal is related to his hernia operation while in service.  The Veteran has also submitted an internet article regarding testicular atrophy after inguinal hernia repair in support of his claim.  However, the Board notes that a May 2010 VA medical record reflects that the Veteran asserted he was status post left sided orchiectomy due to complications from the last left inguinal hernia repair in 2000, which conflicts with the Veteran's contentions that it is due to service.  Thus, in light of the above, the Board finds that the medical opinion evidence of record is inadequate to make a fully informed evaluation of the claim.  In light of the above, the Board finds that a new VA examination and opinion should be obtained.   

Prior to obtaining the above examinations, the AOJ should afford the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.

Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 4398 (1995). 

2.  Obtain all outstanding VA medical records dated from May 2010 to the present. 

3.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise and who has not previously examined the Veteran, to determine the nature and etiology of any lung condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should address the pertinent diagnoses of record and reconcile the April 2011 VA examiner's opinion and the November 2011 private opinion. 

The examiner should clearly identify all diagnosed lung conditions.  Then, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a lung condition related to service.  In rendering these opinions, the examiner must consider the Veteran's statements regarding the onset and statements regarding the continuity of symptomatology.   In addition, the examiner should discuss the lung calcifications noted in the prior medical opinions. 

The examiner should clearly set forth the complete rationale for all opinions expressed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise and who has not previously examined the Veteran, to determine the nature and etiology of the Veteran's left testicular atrophy.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should address the pertinent diagnoses of record and reconcile the January 2010 VA examiner's opinion and the November 2011 private opinion.   The examiner should address the medical literature submitted by the Veteran.  

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left testicular atrophy is related to service.  In rendering this opinion, the examiner must consider the Veteran's statements regarding the onset and statements regarding the continuity of symptomatology.  

(b) The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left testicular atrophy is caused by his service-connected residuals of a left inguinal hernia operation. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left testicular atrophy is aggravated (permanently worsened beyond the natural progress of the disorder) by his service-residuals of a left inguinal hernia operation.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner should clearly set forth the complete rationale for all opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After ensuring compliance with the remand instructions, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).   He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


